FILED
                             NOT FOR PUBLICATION                            MAR 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MIGUEL CASTELLANOS MARTINEZ,                     No. 14-71384

               Petitioner,                       Agency No. A205-714-528

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Miguel Castellanos Martinez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

and denying his motion to remand. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to remand. Romero-Ruiz

v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Castellanos Martinez’s

motion to remand for failure to establish prejudice, where Castellanos Martinez

failed to explain what evidence prior counsel failed to submit that may have

affected the outcome of his proceedings. Martinez-Hernandez v. Holder, 778 F.3d

1086, 1089 (9th Cir. 2015) (finding the petitioner could not establish prejudice

where he had offered no argument or evidence to back up his claim for relief); see

also Ortiz v. INS, 179 F.3d 1148, 1153 (9th Cir. 1999) (denying the petition where

petitioners requested remand to explain eligibility for asylum, but failed to

establish what evidence they would present on remand).

      PETITION FOR REVIEW DENIED.




                                           2                                    14-71384